UNITED STATES DISTRICT COURT                               FILED
                            FOR THE DISTRICT OF COLUMBIA                                  NOV 1 6 2010
                                                                                    Clerk, U.S. District & Bankruptcy
ANTONIO COLBERT,                                                                   Courts for the District of Columbia

                               Plaintiff,

                                               1       Civil Action No.

AMERICAN CIVIL LIBERTIES UNION                 )
OF THE NATION'S CAPITAL,

                               Defendant.      )

                                  MEMORANDUM OPINION

        This matter is before the Court upon consideration of plaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

       Plaintiff alleges that the ACLU's "fraudualence [sic] has misrepresented [him] and

wasted a great deal of [his] time." Compl. at 2. He demands damages of $500,000. Id.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 5 19,520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the